DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S NOTE REGARDING double patenting

The instant application has been filed as a continuation application (CON) of the patented application (16/694,607; hereinafter ‘607) and the parent Application (15/302,731; hereinafter ‘731). Examiner restricted between device and method claims in the ‘731 application, which has been abandoned by the Applicant. Because, the instant application with method claims has been filed as a continuation application (CON) of the patented ‘607 application with device claims, not as a divisional application (DIV), so there is NO § 121 Shield for the instant application.  The 121 shield is ONLY applicable for DIVs filed as a result of a restriction requirement (i.e., “voluntary” DIVs don’t get shield either).



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 14-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 1,0768,065 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.

Claim limitation(s) of the instant Application
Claims of US Patent US 1,0768,065 B2– hereinafter ‘065
14. A method of measuring pressure for a MEMS inertial sensor comprising: measuring inertial movement with a MEMS inertial sensor having at least one of an accelerometer and a gyroscope, the inertial sensor further comprising:

a MEMS pressure sensor having a MEMS silicon-on-insulator (SOI) wafer being electrically conductive and having first and second opposite sides, the MEMS SOI wafer comprising a device layer, a handle layer, and an insulating layer, the insulating layer separating the device layer from the handle layer, the MEMS SOI wafer having formed therein a frame and a pressure sensor membrane, the frame defining at least one cavity, the membrane being formed in the device layer and suspended by the frame over said at least one cavity on the first side of the MEMS SOI wafer,



at least a first electrical contact and a second electrical contact are provided on the top cap semiconductor wafer, the first electrical contact being connected to one of said at least one top cap electrode and the second electrical contact being connected to the pressure sensor membrane by way of an insulated conducting pathway extending from the device layer that includes a deflecting portion of the pressure 

a bottom cap semiconductor wafer having inner and outer sides, the bottom cap semiconductor wafer being bonded on its inner side to the second side of the MEMS SOI wafer and enclosing the at least one cavity, and 

a vent provided in at least one of the top cap semiconductor wafer, bottom cap semiconductor wafer and MEMS SOI wafer, the vent extending from outside of the MEMS pressure sensor into one of said at least one cavity and said at least one capacitance gap;

and processing pressure sensor signals generated by the MEMS pressure sensor with processing circuitry connected to the inertial sensor.
A MEMS pressure sensor comprising:
a MEMS silicon-on-insulator (SOI) wafer being electrically conductive and having first and second opposite sides, the MEMS SOI wafer comprising a device layer, a handle layer, and an insulating layer, the insulating layer separating the device layer from the handle layer, the MEMS SOI wafer having formed therein a frame and a membrane, the frame defining at least one cavity, the membrane being formed in the device layer and suspended by the frame over said at least one cavity on the first side of the MEMS SOI wafer;

a top cap semiconductor wafer being electrically conductive and having inner and outer sides, the top cap semiconductor wafer being bonded on its inner side to the first side of the MEMS SOI wafer, the inner side of the top cap semiconductor wafer having at least one recess defining, with the membrane, at least one capacitance gap, the top cap semiconductor 

at least a first electrical contact and a second electrical contact are provided on the top cap semiconductor wafer, the first electrical contact being connected to one of said at least one top cap electrode and the second electrical contact being connected to the membrane by way of an insulated conducting pathway extending from the device layer that includes a deflecting portion of the membrane and through the top cap semiconductor wafer;

a bottom cap semiconductor wafer having inner and outer sides, the bottom cap semiconductor wafer being bonded on its inner side to the second side of the MEMS SOI wafer and enclosing the at least one cavity;

a vent provided in at least one of the top cap semiconductor wafer, bottom cap semiconductor 
…


…at least one SOI conducting shunt extending through the insulating layer and electrically connecting the device and handle layers, one of said at least one SOI conducting shunt forming 

2. The MEMS pressure sensor according to claim 1, wherein the at least one top cap electrode is delimited by corresponding insulated closed-loop channel(s) patterned in the top cap semiconductor wafer and extending from the inner to the outer side of the top cap semiconductor wafer, electrically insulating the at least one top cap electrode from the remainder of the top cap semiconductor wafer.
17.  The method of claim 14, wherein the bottom cap semiconductor wafer is electrically conductive.
3. The MEMS pressure sensor according to claim 1, wherein the bottom cap semiconductor wafer is electrically conductive.
18.  The method of claim 14, comprising conducting signals with at least one additional electrical contact provided on the outer side of the bottom cap semiconductor wafer, connected to one of said first and second electrical contacts on the top cap semiconductor wafer via an insulated feedthrough extending successively through the top cap semiconductor 


5. The MEMS pressure sensor according to claim 1, wherein at least one of said at least one cavity and said at least one capacitance gap is hermetically sealed under vacuum.
20.  The method of claim 14, wherein the device layer including the pressure sensor membrane comprises at least one ring of conductive shunt material.
6. The MEMS pressure sensor according to claim 1, wherein the device layer including the membrane comprises at least one ring of conductive shunt material.
21.  The method of claim 14, wherein the pressure sensor membrane has an outer periphery delimited by a trench etched in the device layer.
7. The MEMS pressure sensor according to claim 1, wherein the membrane has an outer periphery delimited by a trench etched in the device layer.
22.  The method of claim 21, wherein the outer periphery of the pressure sensor membrane extends beyond the at least one cavity.
8. The MEMS pressure sensor according to claim 7, wherein the outer periphery of the pressure sensor membrane extends beyond the at least one cavity.
23.  The method of claim 14, further comprising measuring a differential pressure sensor signal, and wherein:

in the MEMS SOI wafer, the frame comprises an outer lateral section and an inner section, and 

in the top cap semiconductor wafer, the at least one recess comprises a first recess and a second recess and the at least one capacitance gap comprises a first capacitance gap and a second capacitance gap;

in the top cap semiconductor wafer, the least one top cap electrode comprises a first electrode and a second electrode respectively forming, together with the pressure sensor membrane, a first capacitor and a second capacitor; and

wherein the top cap semiconductor wafer comprises a third electrical contact, the first electrical contact being connected to the first electrode and the third electrical contact being connected to the second electrode.


in the MEMS SOI wafer, the frame comprises an outer lateral section and an inner section, and 

in the top cap semiconductor wafer, the at least one recess comprises a first recess and a second recess and the at least one capacitance gap comprises a first capacitance gap and a second capacitance gap;

in the top cap semiconductor wafer, the least one top cap electrode comprises a first electrode and a second electrode, respectively forming, together with the membrane, a first capacitor and a second capacitor; and wherein

the top cap semiconductor wafer comprises a third electrical contact, the first electrical contact being connected to the first electrode and the third electrical contact being connected to the second electrode.

10. The MEMS pressure sensor according to claim 9, wherein the first and the second capacitance gaps and one of the first and second cavities are hermitically sealed under vacuum, the vent extending into the other one of the first and second cavities.
25.  The method of claim 14, wherein the top cap semiconductor wafer is conductively bonded to the MEMS SOI wafer.
11. The MEMS pressure sensor of claim 1, wherein the top cap semiconductor wafer is conductively bonded to the MEMS SOI wafer.
26.  The method of claim 25, wherein the top cap semiconductor wafer is conductively bonded to the MEMS SOI wafer with fusion bonding.
12. The MEMS pressure sensor of claim 11, wherein the top cap semiconductor wafer is conductively bonded to the MEMS SOI wafer with fusion bonding.
27.  The method of claim 14, wherein the pressure sensor membrane is formed of silicon material.
13. The MEMS pressure sensor of claim 1, wherein the membrane is formed of silicon material.


The difference between the independent Claim 14 of the instant application and claim 1 of the Patent ‘065 is in the preamble (i.e., “A method of measuring pressure for a MEMS inertial sensor comprising: measuring inertial movement with a MEMS inertial sensor having at least one of an accelerometer and a gyroscope, the inertial sensor further comprising:”) and added claim limitation at the end (e.g., “processing pressure sensor signals generated by the MEMS pressure sensor with processing circuitry connected to the inertial sensor”). However, these limitations would have been obvious in view of prior art of record Graham et al. (US 2012/0261822 A1; hereinafter “Graham”) (fig. 40; ¶ 0070-0071).
‘065.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14, 16, 17, 19, 20, 21, 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al. (US 2012/0261822 A1; hereinafter “Graham”) in view of Liu et al. (US 2014/0264650 A1; hereinafter “Liu”).

In re claim 14, Graham discloses a method of measuring pressure for a MEMS inertial sensor (450) (fig. 39) (¶ 0068-0070) comprising: measuring inertial movement with a MEMS inertial sensor having at least one of an accelerometer and a gyroscope, the inertial sensor further comprising:
a MEMS silicon-on-insulator (SOI) wafer (456, 454) (device layer 456 located on the buried oxide layer 454 has been interpreted as a MEMS SOI wafer; ¶ 0068) being electrically conductive (two pads 470 and 472 which provide for electrical communication with the device 
a top cap semiconductor wafer (460) (Cap layer 460 of the pressure sensor device 450 shown in fig. 39 is same as cap layer 110 of the pressure sensor device 100 in fig. 1; ¶ 0069. Cap layer 110 is formed from epi-polysilicon layer 228; ¶ 0052. Thus Cap layer 460 is a semiconductor wafer) being electrically conductive (electrode 478 is made from the cap layer 460, hence cap layer 460 is electrically conductive) and having inner (hereinafter “Cap_lower”) and outer (hereinafter “Cap_upper”) sides, the top cap semiconductor wafer (460) being bonded on its inner side (“Cap_lower”) to the first side of the MEMS SOI wafer (“MEMS_upper”), the inner side of the top cap semiconductor wafer (“Cap_lower”) having at least one recess defining, with the membrane (474), at least one capacitance gap (hereinafter “Gap”) (e.g. a gap formed above the mass 474), the top cap semiconductor wafer (460) having formed therein at least one top cap electrode (478) (¶ 0069) located over the membrane (474) and forming, together with the membrane (474), at least one capacitor to detect a deflection of the membrane (474) (¶ 0069; pad 476 is provided on the top electrode 478 and pad 472 for the bottom electrode 474 and a capacitance gap exists between the top and bottom electrodes 478, 474. Therefore, a capacitor is formed which detects a deflection of the membrane 474 of the pressure sensor device 450);
at least a first electrical contact (476) and a second electrical contact (472) are provided on the top cap semiconductor wafer (460), the first electrical contact (474) being connected to one of said at least one top cap electrode (478) and the second electrical contact (472) being 
a bottom cap semiconductor wafer (452) (handle layer 452 is same as handle layer 202 which is a silicon wafer; ¶ 0050) having inner (e.g. an upper side of the wafer 452; hereinafter “Bottom_inner”) and outer (e.g. a lower side of the wafer 452; hereinafter “Bottom_outer”) sides, the bottom cap semiconductor wafer (452) being bonded on its inner side (“Bottom_inner”) to the second side of the MEMS SOI wafer (“MEMS_lower”) and enclosing the at least one cavity (“CVT”); and
a vent (414) (note, fig. 39 shows vent hole in the top cap wafer 460, similar to vent hole 414 shown in fig. 34; ¶ 0066) provided in at least one of the top cap semiconductor wafer (460), bottom cap semiconductor wafer and MEMS SOI wafer, the vent (414) extending into one of said at least one cavity and said at least one capacitance gap (“Gap”); and
and processing pressure sensor signals generated by the MEMS pressure sensor with processing circuitry connected to the inertial sensor (¶ 0069).
Graham does not expressly disclose the vent (414) extending from outside of the MEMS pressure sensor (450) into the capacitance gap (“Gap”).
In the same field of endeavor, Liu discloses a packaged microphone 1040 (fig. 10C) wherein the top cap layer 1043 includes a vent aperture 1048 to provide a passage by which air pressure may be equalized between the interior of the package (i.e., back volume 1045 and the interior surface 103A of the diaphragm 103) and the environment outside of the package 1040 (¶ 0085).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Liu into the MEMS pressure sensor of Graham and extending the vent from outside of the MEMS pressure sensor into the capacitance gap in order to equalize air pressure between the interior of the package and the environment outside of the package (¶ 0085 of Liu).

In re claim 16, Graham/Liu disclose the method of claim 14 outlined above.
Graham further discloses (fig. 39) (¶ 0068-0070) wherein the at least one top cap electrode (478) is delimited by corresponding insulated closed-loop channel(s) (464) (¶ 0068) patterned in the top cap wafer (460) and extending from the inner (“Cap_lower”) to the outer side (“Cap_upper”) of the top cap semiconductor wafer (460), electrically insulating the at least one top cap electrode (478) from the remainder of the top cap semiconductor wafer (460).

In re claim 17, Graham/Liu disclose the method of claim 14 outlined above.
Graham further discloses the method (fig. 39) (¶ 0068-0070) of claim 14, wherein the bottom cap semiconductor wafer (452) is an epi-polysilicon layer (¶ 0050). Though Graham does not expressly disclose the bottom cap wafer (450) is electrically conductive, one of ordinary skill in the art would recognize that the epi-polysilicon based bottom cap wafer (450) can be made electrically conductive. The motivation for doing so would have been to establish an external connection of the MEMS pressure sensor device to other parts of the integrated circuitry. 

In re claim 19, Graham/Liu disclose the method of claim 14 outlined above.
Graham further discloses the method (450) (fig. 39) (¶ 0068-0070) of claim 14, further comprising measuring pressure sensor signals with a hermetically sealed pressure sensor under vacuum in at least one of said at least one cavity and said at least one capacitance gap (“Gap”) (¶ 0066, 0012).

In re claim 20, Graham/Liu disclose the method of claim 14 outlined above.
Graham further discloses wherein the layer (456) including the membrane (474) comprises at least one ring of conductive shunt material (e.g. outer portions of the layer 456 underneath contact isolation portions 466 and electrically connected to the upper contact pad 472) (fig. 39) (¶ 0068-0070).

In re claim 21, Graham/Liu disclose the method of claim 14 outlined above.
Graham further discloses wherein the pressure sensor membrane (474) has an outer periphery delimited by a trench (e.g. the trench surrounding the membrane 474) etched in the device layer (456).

In re claim 25, Graham/Liu disclose the method of claim 14 outlined above.
Graham further discloses the method (fig. 39) (¶ 0068-0070) of claim 14 wherein the top of cap semiconductor wafer (460) is conductively bonded (through the contact isolation portions 466) to the MEMS SOI wafer (456, 454).

In re claim 27, Graham/Liu disclose the method of claim 14 outlined above.
Graham further discloses wherein the pressure sensor membrane (474) is formed of silicon material (e.g. device layer 456) (¶ 0050; device layer 206 is part of the silicon-on-insulator “SOI” wafer 200 as shown in fig. 2. Furthermore, device layer 456 in the device 450 is formed using the same process as the device layer 206).


Claims 18 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham in view of Liu, as applied to claims 14 and 21 above and further in view of Kaelberer et al. (US PGPUB no. 20150198493 A1; hereinafter “Kaelberer”).

In re claim 18, Graham/Liu disclose the method of claim 14 outlined above.
Graham/Liu do not expressly disclose the method of claim 14, comprising conducting signals with at least one additional electrical contact provided on the outer side of the bottom cap semiconductor wafer, connected to one of said electrical contacts on the top cap semiconductor wafer via an insulated feedthrough extending successively through the top cap semiconductor wafer, through the MEMS SOI wafer and through the bottom cap semiconductor wafer.
In the same field of endeavor, Kaelberer discloses a method of making a MEMS pressure sensor (e.g. fig. 11) comprising at least one additional electrical contact (P1a, L1a) (¶ 0093) provided on the outer side of the bottom cap wafer (1) connected to one of said electrical contacts (i.e., electrical contact on bond connection layer 60a) (¶ 0082) on the top cap wafer (e.g. the capping wafer comprising layers 3a, 50, 60a) (¶ 0081, 0082, 0085, 0086, 0090, 0091) via an insulated feedthrough (layers comprising DK’, 80, 40, 60, 60a can function as a feedthrough connecting the bottom contact P1a, L1a  to the top contact and is insulated by the insulating layers IR, 3c, 3a and the cavern K) extending successively through the top cap wafer, through the MEMS SOI wafer and through the bottom cap wafer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Kaelberer into the method of Graham/Liu and form at least one additional electrical contact on the outer side of the bottom cap wafer in order to establish electrical connection from the MEMS pressure sensor to external circuitry.

In re claim 22, Graham/Liu disclose the method of claim 21 outlined above, but do not expressly disclose wherein the outer periphery of the pressure sensor membrane extends beyond the at least one cavity.
Kaelberer discloses a MEMS pressure sensor (e.g. fig. 11) wherein the outer periphery of the membrane 86 (fig. 11) extends beyond the at least one cavity (24’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings Kaelberer into the MEMS pressure sensor device of Graham/Liu in order to increase the pressure sensor area of the membrane and improve the sensitivity of the device.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham in view of Liu, as applied to claim 14 above and further in view of Chu et al. (US 20140264648 A1; hereinafter “Chu”).

In re claim 26, Graham/Liu disclose the method of claim 25 outlined above, but do not expressly disclose wherein the top cap semiconductor wafer is conductively bonded to the MEMS SOI wafer with fusion bonding.
In the same field of endeavor, Chu discloses (figs. 2A-2I) a method of bonding a MEMS wafer 600 with a top cap semiconductor wafer 500 wherein the top cap semiconductor wafer 500 is conductively bonded to the MEMS SOI wafer 600 with fusion bonding (fig. 2D; ¶ 0044).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings Chu into the MEMS pressure sensor device of Graham/Liu as Chu teaches fusion bonding is a known bonding process of a MEMS wafer with a carrier substrate (¶ 0044 of Chu).


Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham in view of Liu, as applied to claim 14 above and further in view of Bryzek et al. (US 20070125161 A1; hereinafter “Bryzek”).

In re claim 28, Graham/Liu disclose the method of claim 14 outlined above, but do not expressly disclose wherein the processing circuitry is connected to the inertial sensor that comprises a six degree of freedom inertial sensor, the processing circuitry comprising an integrated circuit formed in at least one of the top cap wafer and the bottom cap wafer.
In the same field of endeavor, Bryzek discloses a method (figs. 2-7) wherein the processing circuitry is connected to the inertial sensor that comprises a six degree of freedom inertial sensor (¶ 0059), the processing circuitry comprising an integrated circuit formed in at least one of the top cap wafer and the bottom cap wafer 300 (figs. 3B-E; ¶ 0060-0064).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings Bryzek into the MEMS pressure sensor device of Graham/Liu in order enhance movements in both in-plane and out-of plane transduction (¶ 0044 of Chi).



Allowable Subject Matter
Claim 15, 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 15, prior art of record alone or in combination does not expressly disclose the claim limitation including “The method of claim 14, further comprising conducting signals with at least one SOI conducting shunt that extends through the insulating layer and electrically 


Regarding claim 23, prior art of record alone or in combination does not expressly disclose “The method of claim 14, further comprising measuring a differential pressure sensor signal, and wherein: in the MEMS SOI wafer, the frame comprises an outer lateral section and an inner section, and said at least one cavity comprises a first cavity and a second cavity, the pressure sensor membrane being suspended over the first and the second cavities by the outer lateral section and by the inner section of the frame; in the top cap semiconductor wafer, the at least one recess comprises a first recess and a second recess and the at least one capacitance gap comprises a first capacitance gap and a second capacitance gap; in the top cap semiconductor wafer, the least one top cap electrode comprises a first electrode and a second electrode respectively forming, together with the pressure sensor membrane, a first capacitor and a second capacitor; and wherein the top cap semiconductor wafer comprises a third electrical contact, the first electrical contact being connected to the first electrode and the third electrical contact being connected to the second electrode” in context of other structural limitations of claim 14.

Claim 24 is objected to based on its dependencies on claim 23. 


Conclusions

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571-270-3035; M-F 9am-5pm PST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILUFA RAHIM/           Primary Examiner, Art Unit 2893